Court of Appeals
of the State of Georgia

                                      ATLANTA,__________________
                                                July 15, 2014

The Court of Appeals hereby passes the following order:

A14D0414. PETER NORWOOD POPHAM v. KYLE YANCEY.

      Upon consideration of this application for discretionary appeal, it is hereby
DENIED. The “Emergency Motion for Supersedeas and Stay” is hereby DISMISSED
as moot.

                                      Court of Appeals of the State of Georgia
                                                                       07/15/2014
                                             Clerk’s Office, Atlanta,__________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.